Citation Nr: 1450132	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-42 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 







INTRODUCTION

The Veteran had active air service from November 1967 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board, most recently in March 2014, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

Unfortunately, the Board finds that additional development is required before the Veteran's claim on appeal is decided.  Specifically, in the March 2014 remand, the Board directed that the Veteran's claims file be sent to a VA examiner for review and an opinion regarding the nature and etiology of the Veteran's low back disability.  The Board specifically directed that the VA examiner providing the opinion review the entire claims file, to include the virtual file, and to comment on specific pieces of evidence of record in the claims file, to include a January 1972 VA examination report.  Additionally, the Board directed that the VA examiner specifically address the Veteran's lay statements regarding symptoms of back pain ever since his active service.   

Further review of the record shows that the claims file was sent to the VA Medical Center for the directed opinion in June 2014.  According to that opinion, the examiner reported that there were few records in the virtual file for review and specifically reported that the January 1972 VA examination report was not available for review.  Significantly, the report of the January 1972 VA examination is indeed included in the Veteran's VBMS (electronic) claims file.  Further, the VA examiner did not take into consideration the Veteran's reports of experiencing back pain since his separation from active service as directed by the Board.  
For those reasons, the Board finds that the development conducted does not comply with the directives of the March 2014 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Veteran should be afforded a new VA examination to determine accurately the nature and etiology of his low back disability.

Additionally, current treatment records should be obtained before a decision is rendered with regard to this case.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.  All such available relevant identified records should be associated with the Veteran's claims folder.

2. Then, the Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present low back disability.  The claims file must be made available to and reviewed in its entirety by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability is etiologically related to his (the Veteran's) active service, to include the documented episode of back pain in February 1970.  

In forming the opinion, the examiner should specifically comment on the Veteran's subjective reports of back pain since his separation from active service, as documented by his original claim of entitlement to service connection for a back disability made in November 1971, immediately following his separation from active service.  

Also, the examiner should comment on the January 1972 VA examination (which reflected no low back disability) as well as the April 2012 VA examination (which included an opinion that the Veteran's low back disability is due to aging and not his service).  The examiner is hereby advised that these medical reports should not be discounted simply because there is no contemporaneous medical evidence such as treatment records to confirm them.  Indeed, it is possible that the Veteran treated himself instead of receiving medical treatment for his low back symptoms.  

If an opinion cannot be provided without speculation, the rationale shall discuss why.  Options include the examiner's lack of appropriate qualifications, the need for more information, the inability to obtain needed information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, or some other reason.  A citation for, or copy of, any medical literature referenced in the opinion shall be provided.

3. Confirm that the VA examination report and medical opinions comport with this remand.  If not, undertake any other development found to be warranted.

4. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

